EXHIBIT 10.2

Execution Version

CONTRIBUTION AGREEMENT

by and among

INDUSTRIAL INCOME ADVISORS LLC,

ACADEMY PARTNERS LTD. LIABILITY COMPANY,

INDUSTRIAL PROPERTY ADVISORS LLC

and

INDUSTRIAL INCOME OPERATING PARTNERSHIP LP

Dated as of July 28, 2015



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (including all exhibits and schedules, this
“Agreement”) is made and entered into as of July 28, 2015, by and among,
INDUSTRIAL INCOME ADVISORS LLC, a Delaware limited liability company
(“Advisor”), ACADEMY PARTNERS LTD. LIABILITY COMPANY, a Colorado limited
liability company (“Academy”, along with Advisor, each a “Contributor” and
collectively the “Contributors”), INDUSTRIAL PROPERTY ADVISORS LLC, a Delaware
limited liability company (“Guarantor”) and INDUSTRIAL INCOME OPERATING
PARTNERSHIP LP, a Delaware limited partnership (the “Operating Partnership”).
The Contributors, Operating Partnership, and Guarantor are collectively referred
to herein as the “Parties” and individually as a “Party.”

RECITALS

WHEREAS, the Contributors own, directly or indirectly, 100% of the membership
interests (the “Interests”) in IIT Advisor LLC, a Delaware limited liability
company (“IIT Advisor”) and, prior to the Closing and after giving effect to the
IIT Advisor Liquidation Transaction, will own, directly or indirectly the
interests in Replacement New Advisor (as defined below), in each case, as set
forth on Exhibit A hereto; and

WHEREAS, pursuant to this Agreement, each Contributor shall contribute, or cause
to be contributed, to the Operating Partnership, all limited liability company
interests (the “Contributed Interests”) owned (directly or indirectly) by
Contributor on the Closing Date in Replacement New Advisor , as listed on
Exhibit A, and the Operating Partnership shall acquire from the Contributors all
of the Contributors’ right, title and interest in the Contributed Interests;

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and other terms contained in this Agreement, the receipt
and sufficiency of which is hereby acknowledged and agreed, the parties hereto,
intending to be legally bound hereby, agree as follows:

ARTICLE I

CONTRIBUTION

Section 1.01 Contribution of Contributed Interests. Conditioned upon and
effective concurrently with the Closing, and subject to the terms and conditions
contained in this Agreement, the Contributors hereby contribute, assign, set
over, deliver, and transfer to the Operating Partnership absolutely and
unconditionally and free and clear of all Liens (other than Permitted Liens),
all of their right, title, and interest in and to the Contributed Interests.

Section 1.02 Consideration. Conditioned upon and effective concurrently with the
Closing, subject to the terms and conditions in this Agreement, in exchange for
the conveyance of the Contributed Interests, the Operating Partnership delivers
to each of the Contributors the number of partnership units in the Operating
Partnership (the “Partnership Units”) set forth on Schedule 1.02 (the
“Consideration”) (it being understood and agreed that the aggregate value of the
Partnership Units is equal to $90,967,739).

Section 1.03 Further Action.

(a) If, following the Closing, the Operating Partnership shall determine or be
advised that any deeds, bills of sale, assignments, assurances or other actions
or things are necessary or desirable to vest, perfect or confirm of record or
otherwise in the Operating Partnership the right, title or interest in or to the
Contributed Interests, the Contributors shall execute and deliver all such
deeds, bills of sale, assignments and assurances and take and do all such other
actions and things as may be necessary or desirable to vest, perfect or confirm
any and all right, title and interest in the Contributed Interests or otherwise
to carry out this Agreement.

(b) If, following the Closing, either Contributor shall determine or be advised
that any documentation or other actions or things are necessary or desirable to
give effect to the transactions contemplated by this Agreement, the Operating
Partnership shall execute and deliver all such documentation and take and do all
such other actions and things as may be necessary or desirable to give effect to
the transactions contemplated by the this Agreement; provided, that the
Operating Partnership shall not be obligated to take any action or execute any
document if the additional actions or documents impose additional liabilities,
obligations, covenants, responsibilities, representations or warranties on the
Operating Partnership that are not contemplated by this Agreement or reasonably
inferable by the terms herein.

 

1



--------------------------------------------------------------------------------

Section 1.04 Transaction Costs. Each Contributor shall be solely responsible for
all of their own respective transaction costs, which include, but are not
limited to, lender consent fees, legal, accounting and consultant fees.

Section 1.05 Prorations. There shall be no prorations at the Closing for any
income and expense items with respect to the Contributed Interests.

Section 1.06 Tax Treatment of Contribution. The contribution, transfer,
conveyance and assignment of Contributed Interests to the Operating Partnership
from the Contributors is intended to be treated as a transaction qualifying
under Section 721(a) of the Code.

ARTICLE II

CLOSING

Section 2.01 Conditions Precedent.

(a) Condition to Each Party’s Obligations. The respective obligation of each
party to effect the contribution contemplated by this Agreement and to
consummate the other transactions contemplated hereby to occur on the Closing
Date is subject to the satisfaction or waiver on or prior to the Closing of the
following conditions:

(i) Merger. The Merger Agreement, dated on or about July 28, 2015 (the “Merger
Agreement”), among Industrial Income Trust Inc. (the “Company”), Western
Logistics LLC (“Parent”) and Western Logistics II LLC (“Merger Sub”), shall have
been fully executed by the parties thereto, and the transactions contemplated
thereby (the “Merger”) shall have been consummated (which may occur as a
condition subsequent to the Closing as provided in Section 2.02 below).

(ii) IIT Advisor Liquidation Transaction. (x) IIT Advisor shall have formed New
IIT Advisor LLC, a Delaware limited liability company (the “Replacement New
Advisor”), as its wholly-owned subsidiary, (y) IIT Advisor shall have assigned
to the Replacement New Advisor all of its right, title and interest in (1) the
Eighth Amended and Restated Advisory Agreement, dated as of the date hereof, by
and among the Company, the Operating Partnership and IIT Advisor, and (2) the
intellectual property assets owned by it, and (z) IIT Advisor shall have
distributed all of its right, title and interest in the limited liability
company interests of Replacement New Advisor (together with any liabilities of
IIT Advisor) to the Contributors on a pro rata basis in full liquidation of IIT
Advisor such that each of the Contributors owns all right, title and interest in
and to the limited liability company interests of Replacement New Advisor (such
transactions, collectively, the “IIT Advisor Liquidation Transaction”).

(iii) No Injunction. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, judgment, injunction or other order (whether temporary, preliminary or
permanent), in any case which is in effect and which prevents or prohibits
consummation of any of the transactions contemplated in this Agreement nor shall
any of the same brought by a Governmental Authority of competent jurisdiction be
pending that seeks the foregoing.

(b) Conditions to Obligations of the Operating Partnership. The obligations of
the Operating Partnership to effect the contribution contemplated by this
Agreement and to consummate the other transactions contemplated hereby to occur
on the Closing Date are further subject to satisfaction of the following
conditions (any of which may be waived by the Operating Partnership in whole or
in part):

(i) Representations and Warranties. Each representation and warranty of the
Contributors contained in this Agreement shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing as if
made again at that time (except to the extent that any representation or
warranty speaks as of an earlier date, in which case it must be true and correct
only as of that earlier date).

(ii) Performance by the Contributors. The Contributors shall each have performed
in all material respects all agreements and covenants required by this Agreement
to be performed or complied with by them on or prior to the Closing Date (except
those for which the failure to perform would not have a material adverse effect
on the ability of the Contributors to consummate the transactions contemplated
by this Agreement).

 

2



--------------------------------------------------------------------------------

(iii) Consents, Etc. All necessary consents and approvals of Governmental
Authorities or third parties (including lenders) for the Contributors to
consummate the transactions contemplated hereby (except for those the absence of
which would not have a material adverse effect on the ability of the
Contributors to consummate the transactions contemplated by this Agreement)
shall have been obtained.

(iv) FIRPTA Affidavit. The Contributors shall have provided the Operating
Partnership with a properly executed FIRPTA certificate substantially in the
form set forth in Treasury Regulation Section 1.1445-2(b)(2) providing that each
Contributor is not a “foreign person.”

(v) Closing Documents. The Contributors shall have executed and delivered to the
Operating Partnership the documents to which it is a party which are required to
be delivered pursuant to this Agreement, if any.

(c) Conditions to Obligations of the Contributors. The obligation of the
Contributors to effect the contribution contemplated by this Agreement and to
consummate the other transactions contemplated hereby to occur on the Closing
Date are further subject to satisfaction of the following conditions (any of
which may be waived by the Contributors in whole or in part):

(i) Representations and Warranties. Each representation and warranty of the
Operating Partnership contained in this Agreement shall be true and correct in
all material respects as of the date of this Agreement and as of the Closing as
if made again at that time (except to the extent that any representation or
warranty speaks as of an earlier date, in which case it must be true and correct
only as of that earlier date).

(ii) Performance by the Operating Partnership. The Operating Partnership shall
have performed in all material respects all agreements and covenants required by
this Agreement to be performed or complied with by them on or prior to the
Closing Date (except those for which the failure to perform would not have a
material adverse effect on the ability of the Contributors to consummate the
transactions contemplated by this Agreement). The Contributor, IIT Advisor and
Replacement New Advisor intend to treat Replacement New Advisor for federal
income tax purposes as a tax continuation of IIT Advisor.

(iii) Consents, Etc. All necessary consents and approvals of Governmental
Authorities or third parties (including lenders) for the Operating Partnership
to consummate the transactions contemplated hereby (except for those the absence
of which would not have a material adverse effect on the ability of the
Operating Partnership to consummate the transactions contemplated by this
Agreement) shall have been obtained.

(iv) Closing Documents. The Operating Partnership shall have executed and
delivered to the Contributors the documents to which it is a party which are
required to be delivered pursuant to this Agreement, if any.

(d) Conditions Subsequent. The obligation of the Operating Partnership to effect
the contribution contemplated by this Agreement and to consummate the other
transactions contemplated hereby to occur on the Closing Date are further
subject to satisfaction of the following conditions subsequent:

(i) Purchase Agreement. The transactions contemplated by that certain purchase
agreement dated as of July 28, 2015 by and among the Contributors and Merger Sub
(the “Purchase Agreement”) shall be consummated (the “Purchase Agreement
Closing”) immediately following the consummation of the transactions
contemplated hereby.

(ii) Escrow Agreement. The Escrow Agreements (as such term is defined in the
Purchase Agreement) shall have been executed concurrently with the Closing and,
concurrent with the Purchase Agreement Closing, Merger Sub shall have deposited
with the escrow agent the amounts set forth in the Escrow Agreements.

Section 2.02 Time and Place. Unless this Agreement shall have been terminated
pursuant to Section 2.05, and subject to satisfaction or waiver of the
conditions in Section 2.01, the closing of the transfer contemplated by
Section 1.01 and the other transactions contemplated hereby (the “Closing” or
the “Closing Date”) shall occur immediately prior to the closing of the Merger
(the “Merger Closing”), or up to one (1) day prior to, but conditioned upon the
subsequent occurrence of the Merger Closing. The Closing shall take place at
such place as determined by the Operating Partnership in its sole discretion.

 

3



--------------------------------------------------------------------------------

Section 2.03 Transfer Costs. The Contributors shall pay any documentary transfer
taxes, escrow charges, title charges and recording taxes or fees incurred in
connection with the transactions contemplated hereby.

Section 2.04 Term of the Agreement. This Agreement shall terminate automatically
upon termination of the Merger Agreement. In addition, this Agreement may be
terminated before Closing by a document signed by each of the Operating
Partnership, the Parent, and the Contributors.

Section 2.05 Effect of Termination. In the event of termination of this
Agreement for any reason, all obligations on the part of the Operating
Partnership and the Contributors under this Agreement shall terminate, except
that the obligations set forth in Article VII shall survive, it being understood
and agreed, however, for the avoidance of doubt, that if this Agreement is
terminated because one or more of the conditions to the non-breaching party’s
obligations under this Agreement are not satisfied by the Outside Date as a
result of the other party’s material breach of a covenant, representation,
warranty or other obligation under this Agreement, the non-breaching party’s
right to pursue all legal remedies with respect to such breach will survive such
termination unimpaired.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF THE OPERATING PARTNERSHIP

The Operating Partnership hereby represents and warrants to the Contributors as
set forth below:

Section 3.01 Organization; Authority. The Operating Partnership is a limited
partnership duly organized, validly existing and in good standing under the Laws
of the State of Delaware. The Operating Partnership has all requisite power and
authority to enter into this Agreement and all agreements contemplated hereby to
which it is a party and to carry out the transactions contemplated hereby and
thereby, and to own, lease or operate its property and to carry on its business
as presently conducted and as proposed to be conducted and to the extent
required under applicable Laws, is qualified to do business and is in good
standing in each jurisdiction in which the nature of its business or the
character of its property make such qualification necessary, other than in such
jurisdictions where the failure to be so qualified would not reasonably be
expected to have a Company Material Adverse Effect.

Section 3.02 Due Authorization. The execution, delivery and performance of this
Agreement by the Operating Partnership have been duly and validly authorized by
all necessary action of the Operating Partnership, respectively. This Agreement
and each agreement, document and instrument executed and delivered by or on
behalf of the Operating Partnership pursuant to this Agreement constitutes, or
when executed and delivered will constitute, the legal, valid and binding
obligation of the Operating Partnership, each enforceable against the Operating
Partnership in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium or other similar Laws relating to creditors’ rights and
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

Section 3.03 Consents and Approvals. No consent, waiver, approval or
authorization of, or filing with, any Person or Governmental Authority or under
any applicable Laws is required to be obtained by the Operating Partnership in
connection with the execution, delivery and performance of this Agreement and
the transactions contemplated hereby, except for those consents, waivers,
approvals, authorizations or filings, the failure of which to obtain or to file
would not reasonably be expected to have a Company Material Adverse Effect.

Section 3.04 Tax Matters.

(a) At the Closing, the Company shall be organized in a manner so as to qualify
for taxation as a REIT pursuant to Sections 856 through 860 of the Code.

(b) The Operating Partnership shall be organized in a manner so as to qualify
for taxation as a partnership for U.S. Federal income tax purposes at all times
during the year in which the Closing takes place, and until both the Closing and
Merger Closing take place, at which time the Operating Partnership will be
disregarded as an entity for such purposes.

Section 3.05 No Violation. None of the execution, delivery or performance of
this Agreement, any agreement contemplated hereby between the parties to this
Agreement and the transactions contemplated hereby between the parties to this
Agreement does or will, with or without the giving of notice, lapse of time, or
both, violate, conflict with, result in a breach of, or constitute a default
under or give to others any right of termination, acceleration, cancellation, or
other right under, (a) the

 

4



--------------------------------------------------------------------------------

Organizational Documents of the Operating Partnership, (b) any agreement,
document or instrument to which the Operating Partnership is a party or by which
the Operating Partnership is bound, or (c) any term or provision of any
judgment, order, writ, injunction, or decree binding on the Operating
Partnership (or their assets or properties), except, in the case of clause
(b) and (c), any such breaches or defaults that would not reasonably be expected
to have a Company Material Adverse Effect.

Section 3.06 No Other Representations or Warranties. Other than the
representations and warranties expressly set forth in this Article III, the
Operating Partnership shall not be deemed to have made any other representation
or warranty in connection with this Agreement or the transactions contemplated
hereby.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTORS AND GUARANTOR

Except as disclosed in the disclosure letter delivered to the Operating
Partnership by the Contributors on the date hereof, if any, (the “Contributor
Disclosure Letter”), the Contributors hereby, and Guarantor for purposes of
Section 4.12 only, represent and warrant to the Operating Partnership as set
forth below:

Section 4.01 Organization; Authority.

(a) Advisor is a limited liability company duly organized, validly existing and
in good standing under the Laws of the State of Delaware, and has all requisite
power and authority to enter into this Agreement, each agreement contemplated
hereby and to carry out the transactions contemplated hereby and thereby.
Academy is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Colorado, and has all requisite
power and authority to enter into this Agreement, each agreement contemplated
hereby and to carry out the transactions contemplated hereby and thereby. Each
Contributor has all requisite power and authority to enter into this Agreement
and all agreements contemplated hereby to which it is party and to carry out the
transactions contemplated hereby and thereby, and to own, lease or operate its
assets and to carry on its business as presently conducted and, to the extent
required under applicable Laws, is qualified to do business and is in good
standing in each jurisdiction in which the nature of its business or the
character of its property make such qualification necessary, other than in such
jurisdictions where the failure to be so qualified would not reasonably be
expected to have a Contributor Material Adverse Effect.

Section 4.02 Due Authorization. The execution, delivery and performance of this
Agreement by the Contributor have been duly and validly authorized by all
necessary action required of each Contributor. This Agreement and each
agreement, document and instrument executed and delivered by or on behalf of
each Contributor pursuant to this Agreement constitutes, or when executed and
delivered will constitute, the legal, valid and binding obligation of the
Contributors, each enforceable against the Contributors in accordance with its
terms, subject to applicable bankruptcy, insolvency, moratorium or other similar
Laws relating to creditors’ rights and general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).

Section 4.03 Ownership of Contributed Interests. Each Contributor is, and/or
shall be as of Closing, the owner of the Contributed Interests set forth in
Exhibit A and has the power and authority to transfer, sell, assign and convey
to the Operating Partnership its respective Contributed Interests free and clear
of any Liens (other than Permitted Liens). Except as provided for or
contemplated by this Agreement or any other agreements referenced herein, there
are no, and, as of the Closing, there will not be any rights, subscriptions,
warrants, options, conversion rights, preemptive rights, agreements, instruments
or understandings of any kind outstanding entitling any Person to acquire any
equity interests in the Contributed Interests, except pursuant to Permitted
Liens or rights established pursuant to the terms of the Organizational
Documents and related agreements that have been previously disclosed to the
Operating Partnership.

Section 4.04 Consents and Approvals. Except as shall have been satisfied on or
prior to the Closing Date, no consent, waiver, approval or authorization of, or
filing with, any Person or Governmental Authority or under any applicable Laws
is required to be obtained by the Contributors in connection with the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby, except for those consents, waivers, approvals, authorizations or
filings, the failure of which to obtain or to file would not have a Contributor
Material Adverse Effect.

Section 4.05 IIT Advisor Liquidation Transaction. At the Closing, the IIT
Advisor Liquidation Transaction shall have been completed.

 

5



--------------------------------------------------------------------------------

Section 4.06 No Liabilities. At the Closing, the Replacement New Advisor shall
not have conducted any business and shall have no liabilities (other than its
obligations associated with the Eighth Amended and Restated Advisory Agreement,
dated July 27, 2015, between Industrial Income Trust Inc., the Operating
Partnership and IIT Advisor LLC (the “Advisory Agreement”)) and shall own no
assets other than the intellectual property owned by New Advisor and its rights
under the Advisory Agreement.

Section 4.07 Taxes.

(a) IIT Advisor has and, at the Closing Replacement New Advisor shall have,
timely filed, or will cause the Operating Partnership to timely file, all Tax
Returns required to be filed by it or, in the case of a Tax Return required to
be filed as a result of the consummation of the transactions described in this
Agreement, the Operating Partnership (after giving effect to any filing
extension properly granted by a Governmental Authority having authority to do
so) in accordance with all applicable Laws. All such Tax Returns are or shall be
correct and complete in all material respects. IIT Advisor has and, at the
Closing Replacement New Advisor shall have, paid (or had paid on its behalf) all
Taxes required to be paid by it (whether or not shown on such Tax Returns), and
no deficiencies for any Taxes have been proposed, asserted or assessed in
writing against IIT Advisor or, at the Closing, Replacement New Advisor, and no
requests for waivers of the time to assess any such Taxes are pending and no
such waivers have been granted.

(b) There are no Liens as a result of any unpaid Taxes (other than statutory
liens for Taxes not yet due and payable) upon any of the assets of each of IIT
Advisor and, at the Closing, Replacement New Advisor.

(c) Except as would not reasonably be expected to have a Contributor Material
Adverse Effect, there are no pending or, to each Contributor’s Knowledge,
threatened audits, assessments or other actions for or relating to a Liability
in respect of income or non-income Taxes of IIT Advisor or, at the Closing,
Replacement New Advisor.

(d) IIT Advisor has and, at the Closing Replacement New Advisor shall have,
complied in all material respects with all applicable laws relating to the
payment and withholding of Taxes.

(e) IIT Advisor is and has at all times since its formation been, and
Replacement New Advisor shall be, at all times from and after its formation
until Closing, a Delaware limited liability company classified either as an
entity disregarded as an entity separate from its owner or as a partnership for
federal income Tax purposes. None of IIT Advisor nor any other Person has made,
and at the Closing Replacement New Advisor has not made, an election to cause
either IIT Advisor or New Replacement Advisor to be classified as an association
taxable as a corporation for federal or state income Tax purposes.

Section 4.08 No Violation. None of the execution, delivery or performance of
this Agreement, any agreement contemplated hereby between the parties to this
Agreement and the transactions contemplated hereby between the parties to this
Agreement does or will, with or without the giving of notice, lapse of time, or
both, violate, conflict with, result in a breach of, or constitute a default
under or give to others any right of termination, acceleration, cancellation or
other right under, (a) the Organizational Documents of the Contributors, (b) any
agreement, document or instrument to which a Contributor is a party or by which
such Contributor is bound, or (c) any term or provision of any judgment, order,
writ, injunction, or decree binding on the Contributor (or its assets or
properties), except, in the case of clause (b) and (c), any such breaches or
defaults that would not reasonably be expected to have a Contributor Material
Adverse Effect.

Section 4.09 Solvency. Each Contributor has been and will be solvent at all
times prior to the transfer of the Contributed Interests to the Operating
Partnership. No bankruptcy or similar insolvency proceeding has been filed or is
currently contemplated by any Contributor.

Section 4.10 Investment. The Contributors acknowledge that the offering and
issuance of the Consideration to be acquired pursuant to this Agreement are
intended to be exempt from registration under the Securities Act and that the
Operating Partnership’s reliance on such exemptions is predicated in part on the
accuracy and completeness of the representations and warranties of the
Contributor contained herein. In furtherance thereof, the Contributors represent
and warrant to the Operating Partnership as follows:

(a) Each such Contributor is an “accredited investor” (as such term is defined
in Rule 501(a) of Regulation D promulgated under the Securities Act).

 

6



--------------------------------------------------------------------------------

(b) Each Contributor is acquiring the Consideration solely for its own account
for the purpose of investment and not as a nominee or agent for any other Person
and not with a view to, or for offer or sale in connection with, any
distribution of any thereof in violation of the securities Laws.

(c) Each Contributor acknowledges that the Consideration has not been registered
under the Securities Act and, therefore, may not be sold unless registered under
the Securities Act or an exemption from registration is available.

Section 4.11 Broker. None of the Contributor or any of their managing members,
members, partners, general partners, officers, directors or employees, to the
extent applicable, has entered into any agreement with any broker, finder, or
similar agent of any Person or firm that will result in the obligation of the
Operating Partnership or any of their Affiliates to pay any finder’s fees,
brokerage fees or commissions or similar payment in connection with the
transactions contemplated by this Agreement.

Section 4.12 Guarantor Representations and Warranties. Guarantor hereby
represents and warrants to the Operating Partnership as set forth below:

(a) Guarantor is a limited liability company duly organized, validly existing
and in good standing under the Laws of the State of Delaware, and has all
requisite power and authority to enter into this Agreement, each agreement
contemplated hereby and to carry out the transactions contemplated hereby and
thereby. The execution, delivery and performance by Guarantor of this Agreement
have been approved by all requisite actions, and no other action on the part of
Guarantor is necessary to authorize the execution, delivery and performance by
Guarantor of this Agreement.

(b) The execution, delivery and performance of this Agreement by Guarantor has
been duly and validly authorized by all necessary action required of Guarantor.
This Agreement and each agreement, document and instrument executed and
delivered by or on behalf of Guarantor pursuant to this Agreement constitutes,
or when executed and delivered will constitute, the legal, valid and binding
obligation of Guarantor, each enforceable against Guarantor in accordance with
its terms, subject to applicable bankruptcy, insolvency, moratorium or other
similar Laws relating to creditors’ rights and general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

(c) No consent, waiver, approval or authorization of, or filing with, any Person
or Governmental Authority or under any applicable Laws is required to be
obtained by Guarantor in connection with the execution, delivery and performance
of this Agreement and the transactions contemplated hereby.

(d) Guarantor will maintain value in excess of Ten Million Dollars
($10,000,000.00).

Section 4.13 No Other Representations or Warranties. Other than the
representations and warranties expressly set forth in this Article IV, the
Contributors shall not be deemed to have made any other representation or
warranty in connection with this Agreement or the transactions contemplated
hereby.

ARTICLE V

INDEMNIFICATION

Section 5.01 Indemnification. From and after the Merger Closing until March 1,
2019 (the “Indemnity Survival Period”), subject to any pending or unresolved
claims made thereunder in accordance with Section 5.04 below, the Contributors
(the “Indemnifying Party”), jointly and severally, shall hold harmless, defend
and indemnify the Operating Partnership and its successors and assigns, its
Affiliates, and their respective managers, members, partners, shareholders,
officers, directors, employees, consultants, subcontractors and agents (each an
“Indemnified Party” and, collectively, the “Indemnified Parties”) from and
against, and shall compensate and reimburse each Indemnified Party for, any
Damages that are directly or indirectly suffered or incurred and as they are
suffered or incurred by any Indemnified Party that are directly or primarily
caused by, directly or primarily arising under or directly or primarily relating
to (a) this Agreement or the transactions contemplated herein or (b) any breach
of a representation, warranty or covenant of the Contributors contained in this
Agreement. Notwithstanding the foregoing, (1) the Indemnifying Parties shall
not, taken together, be obligated to indemnify the Indemnified Parties for any
Tax Liabilities described in clause (a) of the foregoing sentence or that arise
from a breach of the representations and warranties in Section 4.07 in an
aggregate amount in excess of Ten Million Dollars ($10,000,000.00), (2) the
Indemnifying Parties shall not, taken together, be obligated to indemnify the
Indemnified Parties for any Damages described in the previous sentence, and not
otherwise provided in clauses (1) or (3) of this sentence, in an aggregate
amount in excess of Five Million Dollars ($5,000,000.00), and (3) the
Indemnifying Parties shall not, taken together, be obligated to

 

7



--------------------------------------------------------------------------------

indemnify the Indemnified Parties for any reasonable expert fees, reasonable
accounting fees and any reasonable cost of investigation incurred with respect
to any Damages described in the previous sentence, but excluding any items
described in clauses (1) or (2) of this sentence) in an aggregate amount in
excess of Five Million Dollars ($5,000,000.00). Notwithstanding the foregoing,
the Indemnifying Parties shall not, taken together, be obligated to indemnify
the Indemnified Parties for any amount in the aggregate exceeding Twenty Million
Dollars ($20,000,000.00), and Indemnifying Parties shall have no obligation to
indemnify the Indemnified Parties for items not covered by clauses (1)-(3) of
the preceding sentence.

Section 5.02 Notice of Claims. At the time when any Indemnified Party learns of
any potential claim (“Claim”) under this Article V that is asserted against it
that is subject to indemnification hereunder, such Indemnified Party will
promptly give written notice (a “Claim Notice”) to the Contributors; provided,
that failure to do so shall not prevent recovery under this Agreement, except to
the extent that the Contributors shall have been materially prejudiced by such
failure. Each Claim Notice shall describe in reasonable detail the facts known
to the Indemnified Party giving rise to such Claim, and the amount or good faith
estimate of the amount of Damages arising therefrom. Unless prohibited by Law,
the Indemnified Party shall deliver to the Contributors, promptly after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the
Claim, and failure to do so shall prevent recovery under this Agreement to the
extent that the Contributors shall have been materially prejudiced by such
failure.

Section 5.03 Third Party Claims. The Indemnified Party shall be entitled to
assume and control the defense of any Claims based on claims asserted by third
parties (“Third Party Claims”), through counsel chosen by the Indemnified Party,
if it gives written notice of its intention to do so to the Contributors within
thirty (30) days of the receipt of the applicable Claim Notice. Without limiting
the foregoing, in the event that the Indemnified Party exercises the right to
undertake any such defense against a Third Party Claim, the Contributors shall
be able to participate fully in such defense at its expense, and in any event
shall cooperate with the Indemnified Party in such defense and make available to
the Indemnified Party (unless prohibited by Law), at the Contributors’ expense,
all witnesses, pertinent records, materials and information in their possession
or under the their control relating thereto as is reasonably required by the
Indemnified Party. No compromise or settlement of such Third Party Claim may be
effected by either the Indemnified Party, on the one hand, or the Indemnifying
Party, on the other hand, without the other’s consent (which shall not be
unreasonably withheld or delayed) unless (a) there is no finding or admission of
any violation of Law and no effect on any other claims that may be made against
such other party and (b) each Indemnified Party that is party to such claim is
released from all liability with respect to such claim.

Section 5.04 Survival of Representations and Warranties. All representations and
warranties of the Contributors, Guarantor and the Operating Partnership, as
applicable contained in this Agreement shall survive in full force and effect
until the expiration of the Indemnity Survival Period (the “Expiration Date”).
If written notice of a Claim in accordance with the provisions of Section 5.03
has been given prior to the Expiration Date, then the relevant rights and
remedies under this Article V with respect to the subject representation and
warranty shall survive, but only with respect to such specific Claim, until such
Claim has been finally resolved. Any claim for indemnification not so asserted
in writing by the Expiration Date may not thereafter be asserted and shall
forever be waived.

Section 5.05 Exclusive Remedy and Escrow.

(a) The sole and exclusive remedy for Indemnified Parties for any breach,
misrepresentation or other matters relating to or arising in connection with
this Agreement and any of the agreements, documents or instruments executed and
delivered in connection herewith and any of the transactions contemplated hereby
shall be indemnification pursuant to the provisions of this Article V.

(b) The Indemnity Escrow Agreement (as such term is defined in the Purchase
Agreement) shall remain in full force and effect for a two year period, subject
to any pending or unresolved claims made thereunder in accordance with the terms
of the Indemnity Escrow Agreement, following the Closing hereunder (the
“Indemnity Escrow Period”) and the Operating Partnership agrees that it shall
first seek to recover Damages under the Indemnity Escrow Agreement, if
available, prior to pursuing any claims against the Contributors or Guarantor.
The Contributors and Guarantor hereby agree that Merger Sub shall be entitled to
pursue claims for indemnification hereunder on behalf of the Operating
Partnership pursuant to the Indemnity Escrow Agreement.

Section 5.06 Tax Treatment. All indemnity payments made hereunder shall be
treated as adjustments to the consideration paid hereunder for U.S. federal
income tax purposes, unless otherwise required by applicable Laws.

 

8



--------------------------------------------------------------------------------

Section 5.07 Guarantee and Guarantor Covenants.

(a) From and after the Closing hereunder until the expiration of the Indemnity
Survival Period (the “Guaranteed Obligations Period”), subject to any pending or
unresolved claims made hereunder in accordance with Section 5.04 above,
Guarantor hereby absolutely, unconditionally and irrevocably guarantees to the
Indemnified Parties as primary obligor and not merely as surety, the full and
punctual payment, observance, performance and satisfaction of the
indemnification obligations of the Contributors (the “Guaranteed Obligations”),
subject to the terms and limitations set forth herein. The Indemnified Parties
shall not be obligated to file any claim relating to the Guaranteed Obligations
in the event that either of the Contributors becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of the Indemnified Parties
to so file shall not affect Guarantor’s obligations hereunder. This Guarantee is
a guarantee of payment and not of collection. Guarantor reserves the right to
assert any defenses which the Contributors may have with respect to payment of
the Guaranteed Obligations that arise under the terms of this Agreement.

(b) Guarantor covenants that until the termination of the Guaranteed Obligations
Period (i) Guarantor will maintain value in excess of Ten Million Dollars
($10,000,000.00), (ii) it shall remain in existence and in good standing under
the Laws of the State of Delaware, (iii) it shall not enter into any contract,
agreement, arrangement, understanding, commitment or other instrument of any
kind, whether written or oral, which will inhibit or impair the performance of
the Guaranteed Obligations and (iv) make any general assignment for the benefit
or creditors, become insolvent or make any voluntary filing of a petition in any
bankruptcy court.

ARTICLE VI

COVENANTS AND OTHER AGREEMENTS

Section 6.01 Covenants of the Contributors. The Contributors:

(a) will not sell, transfer or otherwise dispose of its Contributed Interests;
and

(b) will not mortgage, pledge, hypothecate, encumber (or permit to come
encumbered) all or any portion of its Contributed Interests, except for
Permitted Liens.

Section 6.02 Commercially Reasonable Efforts By the Operating Partnership and
the Contributors. Each of the Operating Partnership and the Contributors shall
use commercially reasonable efforts and cooperate with each other in
(a) promptly determining whether any filings are required to be made or
consents, approvals, waivers, permits or authorizations are required to be
obtained (under any applicable Laws or regulation or from any Governmental
Authority or third party) in connection with the transactions contemplated by
this Agreement, and (b) promptly making any such filings, in furnishing
information required in connection therewith and in timely seeking to obtain any
such consents, approvals, waivers, permits or authorizations.

ARTICLE VII

GENERAL PROVISIONS

Section 7.01 Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given when (a) delivered personally,
(b) five (5) Business Days after being mailed by certified mail, return receipt
requested and postage prepaid, (c) one (1) Business Day after being sent by a
nationally recognized overnight courier or (d) transmitted by email if confirmed
within 24 hours thereafter by a signed original sent in the manner provided in
clause (a), (b) or (c) to the parties at the following addresses (or at such
other address for a party as shall be specified by notice from such party):

 

  (a) if to the Operating Partnership to:

Industrial Income Operating Partnership LP

518 17th Street

17th Floor

Denver, CO 80202

Attention: Gary Reiff

Email: greiff@blackcreekcapital.com

 

9



--------------------------------------------------------------------------------

  (b) If to Contributors, to:

Academy Partners Ltd. Liability Company

518 17th Street

17th Floor

Denver, CO 80202

Attention: Gary Reiff

Email: greiff@blackcreekcapital.com

Industrial Income Advisors LLC

518 17th Street

17th Floor

Denver, CO 80202

Attention: Gary Reiff

Email: greiff@blackcreekcapital.com

with a copy to:

Kirkland & Ellis LLP

300 North LaSalle

Facsimile: (312) 862-2000

Attention: Bruce L. Gelman, P.C.

Email: bruce.gelman@kirkland.com

Section 7.02 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

(a) “Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.

(b) “Action” means any claim, action, cause of action, suit, litigation,
proceeding, arbitration, mediation, audit, assessment, investigation, hearing,
or other legal proceeding (whether sounding in contract, tort or otherwise,
whether civil or criminal and whether brought, conducted, tried or heard by or
before, or otherwise involving, any Governmental Authority).

(c) “Business Day” means any day that is not a Saturday, Sunday or legal holiday
observed by banks in the State of New York.

(d) “Code” means the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated or issued thereunder.

(e) “Company Material Adverse Effect” means a material adverse effect on the
assets, business, financial condition or results of operations of the Operating
Partnership and their Subsidiaries, taken as a whole.

(f) “Contributor Material Adverse Effect” means a material adverse effect on the
assets, business, financial condition or results of operation of the applicable
Contributor, taken as a whole. For the avoidance of doubt, any proposed
liquidation of a Contributor after the Closing shall not be deemed a Contributor
Material Adverse Effect.

(g) “Contributor’s Knowledge” means the actual knowledge (without obligation to
conduct due inquiry) of Evan Zucker of the matter in question (and not their
constructive or imputed knowledge).

(h) “Damages” shall include any (i) loss, damage, injury, Liability, settlement,
award, fine, penalty, interest, and Tax and (ii) any associated reasonable fee
(including any legal fee, expert fee, or accounting fee) or reasonable expense
(including any cost of investigation, and disbursement of counsel).

(i) “Governmental Authority” means any government or agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.

 

10



--------------------------------------------------------------------------------

(j) “Laws” mean laws, statutes, rules, regulations, codes, orders, ordinances,
judgments, injunctions, decrees and policies of any Governmental Authority.

(k) “Liability” or “Liabilities” means, with respect to any Person, any
liability or obligation of such Person of any kind, character or description,
whether known or unknown, absolute or contingent, accrued or unaccrued, disputed
or undisputed, liquidated or unliquidated, secured or unsecured, joint or
several, vested or unvested, executory, determined, determinable or otherwise
and whether or not the same is required to be accrued on the financial
statements of such Person.

(l) “Liens” mean all pledges, claims, liens, charges, restrictions, controls,
rights of way, exceptions, reservations, licenses, grants, covenants and
conditions, encumbrances and security interests of any kind or nature
whatsoever.

(m) “Organizational Documents” mean with respect to any entity, the certificate
of formation, limited liability company agreement, or operating agreement,
certificate of incorporation, bylaws, certificate of limited partnership,
limited partnership agreement and any other governing instrument, as applicable.

(n) “Permitted Liens” means Liens arising under applicable securities laws
binding upon the Operating Partnership following the Closing.

(o) “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity.

(p) “Securities Act” means the Securities Act of 1933, as amended, the rules and
regulations promulgated thereunder.

(q) “Tax” means all applicable U.S. federal, state, local and foreign income,
gross receipts, property, withholding, sales, use, transfer, unclaimed property,
franchise, payroll, employment, excise, stamp, environmental, occupation,
premium, windfall profits, customs duties, withholding, social security (or
similar), unemployment, disability, real or personal property, registration,
value added, alternative or add-on minimum and other taxes, tariffs or other
governmental charges of any nature whatsoever, including estimated taxes,
together with penalties, interest or additions to Tax with respect thereto or
with respect to a failure to file a Tax Return, whether disputed or not.

(r) “Tax Return” means any return, statement (including any IRS Form 1099),
schedule, declaration, claim for refund, report, document or form filed or
required to be filed with respect to Taxes, including any amendment, attachment
and supplement thereof.

Section 7.03 Counterparts. This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each party and
delivered to each other party. All counterparts shall collectively constitute
one agreement (or amendment, as applicable). The exchange of counterparts of
this Agreement among the parties by means of facsimile transmission or by
electronic transmission (pdf) which shall contain authentic reproductions shall
constitute a valid exchange of this Agreement and shall be binding upon the
parties hereto.

Section 7.04 Entire Agreement; Third-Party Beneficiaries. This Agreement,
including, without limitation, the exhibits and schedules hereto, constitute the
entire agreement and supersedes each prior agreement and understanding, whether
written or oral, among the parties regarding the subject matter of this
Agreement. This Agreement is not intended to confer any rights or remedies on
any Person other than the parties hereto, provided that Parent is an intended
third party beneficiary of Sections 2.04, 7.06 and 7.15 of this Agreement.

Section 7.05 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, regardless of any Laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

Section 7.06 Assignment. This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, successors and assigns; provided,
however, that this Agreement may not be assigned (except by operation of law) by
any party without the prior written consent of the other Parties or Parent, and
any attempted assignment without such consent shall be null and void and of no
force and effect, except that the Operating Partnership may assign this
Agreement, without any required consent hereunder to an Affiliate.

 

11



--------------------------------------------------------------------------------

Section 7.07 Consent to Jurisdiction. Each Party irrevocably agrees (a) to
submit itself to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware (and appellate courts thereof) (the “Delaware Courts”) for the
purpose of any Action (whether based on contract, tort or otherwise), directly
or indirectly, arising out of or relating to this Agreement or the transactions
contemplated by this Agreement or the actions of the Parties in the negotiation,
administration, performance and enforcement of this Agreement, (b) that it will
not attempt to deny or defeat such jurisdiction by motion or other request for
leave from any such court, (c) that it will not bring any Action relating to
this Agreement or the transactions contemplated by this Agreement or the actions
of the parties hereto in the negotiation, administration, performance and
enforcement of this Agreement in any court other than the Delaware Courts, and
(d) that a final judgment in any Action shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.

Section 7.08 Specific Performance. The Parties agree that irreparable damage
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached, and that
monetary damages, even if available, would not be an adequate remedy therefor.
It is accordingly agreed that each Party shall be entitled to seek an injunction
or injunctions to prevent breaches of this Agreement, in addition to any other
remedy to which such Party is entitled at Law or in equity.

Section 7.09 Waiver of Jury Trial. EACH PARTY IRREVOCABLY HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT,
IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVER
AND CERTIFICATIONS IN THIS SECTION 7.09.

Section 7.10 Severability. Each provision of this Agreement will be interpreted
so as to be effective and valid under applicable Laws, but if any provision is
held invalid, illegal or unenforceable under applicable Laws in any
jurisdiction, then such invalidity, illegality or unenforceability will not
affect any other provision, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been included herein.

Section 7.11 Rules of Construction.

(a) The parties hereto agree that they have been represented by counsel during
the negotiation, preparation and execution of this Agreement and, therefore,
waive the application of any Law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.

(b) The words “hereof,” “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” All terms defined in this Agreement shall have the defined meanings
contained herein when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms. Unless explicitly stated otherwise herein, any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time, amended, qualified or supplemented, including in
the case of agreements and instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and all attachments
thereto and instruments incorporated therein. References to a Person are also to
its permitted successors and assigns.

Section 7.12 Equitable Remedies. The parties agree that irreparable damage would
occur to the Operating Partnership, on the one hand, and the Contributors, on
the other hand, in the event that any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the Operating Partnership, on the one
hand, and the Contributors, on the other hand, shall be entitled to an
injunction or injunctions to prevent

 

12



--------------------------------------------------------------------------------

breaches of this Agreement by the other party and to enforce specifically the
terms and provisions hereof in any federal or state court located in New York,
this being in addition to any other remedy to which the parties entitled under
this Agreement or otherwise at law or in equity.

Section 7.13 Time of the Essence. Time is of the essence with respect to all
obligations under this Agreement.

Section 7.14 Descriptive Headings. The descriptive headings herein are inserted
for convenience only and are not intended to be part of or to affect the meaning
or interpretation of this Agreement.

Section 7.15 No Personal Liability Conferred. This Agreement shall not create or
permit any personal Liability or obligation on the part of any officer,
director, partner, employee or shareholder of the Operating Partnership or the
Contributors.

Section 7.16 Reporting. The parties hereto agree that the Operating Partnership
will not issue an IRS Form 1099 or other similar U.S. federal, state or local
tax return to any of the Contributors in connection with the transactions
contemplated by this Agreement unless required by a final non-appealable
determination of the Internal Revenue Service or a final non-appealable
judgment; provided, however, that the foregoing shall not apply to any IRS Form
K-1s that are required to be issued by the Operating Partnership.

Section 7.17 Amendments. This Agreement may be amended only by appropriate
instrument with the written consent of each of the Parties and Parent.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective duly authorized officers or representatives, all as of the
date first written above. 

 

CONTRIBUTORS

ACADEMY PARTNERS LTD. LIABILITY COMPANY, a Colorado limited liability company

as Contributor

By:  

/s/ Evan Zucker

  Name:   Evan Zucker   Title:   Manager

INDUSTRIAL INCOME ADVISORS LLC, a Delaware limited liability company

as Contributor

By:  

/s/ Evan Zucker

  Name:   Evan Zucker   Title:   Manager OPERATING PARTNERSHIP INDUSTRIAL INCOME
OPERATING PARTNERSHIP LP, a Delaware limited partnership By: INDUSTRIAL INCOME
TRUST, INC., a Maryland corporation, its general partner By:  

/s/ Thomas McGonagle

  Name:   Thomas McGonagle   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

GUARANTOR INDUSTRIAL PROPERTY ADVISORS LLC, a Delaware limited liability company
By:   Industrial Property Advisors Group LLC, a Delaware limited liability
company Its:   Member   By:  

/s/ Evan Zucker

  Name:   Evan Zucker   Title:   Manager

SIGNATURE PAGE TO CONTRIBUTION AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

List of Contributed Interests

 

Holder of Interest

 

Interests Held

Academy Partners Ltd. Liability Company   1% membership interests in New IIT
Advisor LLC* Industrial Income Advisors LLC   99% membership interests in New
IIT Advisor LLC*

 

* Following the consummation of the IIT Advisor Liquidation Transaction.



--------------------------------------------------------------------------------

SCHEDULE 1.02

Consideration

Partnership Units of Industrial Income Operating Partnership LP to Academy
Partners Ltd. Liability Company: 88,318

Partnership Units of Industrial Income Operating Partnership LP to Industrial
Income Advisors LLC: 8,743,501